Citation Nr: 0718232	
Decision Date: 06/18/07    Archive Date: 06/29/07

DOCKET NO.  04-11 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to a compensable rating for the service-connected 
residuals of a left knee injury.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1951 to 
January 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 RO rating decision by 
the RO.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The service-connected residuals of the left knee injury 
currently is shown to be productive of a disability picture 
that more nearly approximates that of flexion limited to 45 
degrees on the basis of functional loss due to pain; neither 
arthritis or instability nor limitation of extension is 
demonstrated. 


CONCLUSION OF LAW

The criteria for the assignment of a 10 percent rating, but 
not higher for the service-connected residuals of the left 
knee injury have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 4.40, 
4.45, 4.71a including Diagnostic Codes 5003, 5010, 5257, 
5260, 5261 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In December 2003, prior to the rating decision on appeal, the 
RO sent the veteran a letter advising him that in order to 
support a claim for higher evaluation for a service-connected 
disability, the evidence must show that the disability had 
become worse; the veteran had an opportunity to respond prior 
to the issuance of the February 2004 rating decision.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the December 2003 letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The December 2003 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
agency (including military, VA and Social Security records) 
and that VA would make reasonable efforts to obtain records 
on the veteran's behalf from non-Federal entities (including 
private hospitals, state and local governments, and 
employers) if provided appropriate authorization to do so.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained hereinabove, the first three content-of-notice 
requirements have been met in this appeal.  

The Board notes that the record does not show that the 
veteran was advised of the fourth content-of-notice 
requirement under Pelegrini (request that the claimant 
provide any evidence in his possession that pertains to the 
claim).  

Even though the veteran was not expressly advised to "give 
us all you've got" the Board finds that this requirement has 
been constructively satisfied.  

As noted, the veteran has been advised of the evidence 
required to support a claim for increased rating, and of the 
evidence of record.  He also has provided medical evidence to 
support his assertions of increased disability.  The Board 
finds that he has been constructively invited to give VA all 
the relevant evidence in his possession not already of record 
at VA.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Following the issuance of the December 2003 letter, which 
completed VA's notice requirements, the veteran was afforded 
an opportunity to present information and/or evidence 
pertinent to the appeal before issuance of the Statement of 
the Case (SOC) in March 2004.  

Neither in response to the documents cited hereinabove, nor 
at any other point during the pendency of this appeal, has 
the veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the March 2004 SOC, which 
suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, and though 
this was not expressly done the Board's decision herein 
denies the claim for increased initial rating, so no 
effective date is being assigned.  There is accordingly no 
possibility of prejudice under the notice requirements of 
Dingess as regards a claim for increased rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The veteran was afforded a VA medical examination in December 
2003.

Finally, the veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.  

Under these circumstances, and given the favorable action 
taken hereinbelow, the Board finds that the veteran is not 
prejudiced by the Board proceeding, at this juncture, with an 
appellate decision on the claim for increased rating for the 
service-connected disability of residuals of left knee 
injury.  


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the veteran.  
See 38 C.F.R. §§  3.102, 4.3 (2006).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Initially, in a February 1962 rating action, the RO granted 
service connection and assigned a noncomepnsable rating under 
the provisions of Diagnostic Code 5257 for the residuals a 
left knee injury based on findings that there were no 
residuals of an injury to the left knee.  

In February 2004, the RO continued the noncompensable rating 
for the service-connected residuals of a sprain of the left 
knee under Diagnostic Code 5257. 

Under Diagnostic Code 5257, a 10 percent evaluation is 
warranted for slight knee on the basis of recurrent 
subluxation or lateral instability; a 20 percent evaluation 
is warranted for moderate impairment; and a 30 percent rating 
is assignable for severe impairment.  

The Board notes that knee disabilities can also be rated 
under the herein below diagnostic codes. 
 
Under Diagnostic Code 5260, a 10 percent rating is warranted 
where flexion of the leg is limited to 45 degrees; a 20 
percent rating is warranted where flexion is limited to 30 
degrees; and a 30 percent rating is appropriate where flexion 
is limited to 15 degrees.  

Under Diagnostic Code 5261, a 10 percent rating is 
appropriate where extension of the leg is limited to 10 
degrees; a 20 percent rating is warranted for extension 
limited to 15 degrees; and a 30 percent rating is warranted 
for extension limited to 20 degrees.  

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

In December 2003, the veteran had a VA medical examination 
and reported that he was not taking medication for his knee.  
He described the severity of pain of his left knee as being a 
3 to 4 out of 10 with the frequency being daily.  

The veteran stated that his knee hurt when he walked or stood 
and was alleviated when he sat down.  The veteran reported 
that he did not have any limitation of motion or functional 
impairment.  

The veteran never had any braces, crutches or orthotics, or 
surgery on the knee.  There had been no dislocation or 
recurrent subluxation history of the knee cap, and he 
remained active in daily living.  

The VA examiner noted that the veteran did not have any ill 
effects on his activities from the knee.  The veteran 
slightly favored his left leg when he ambulated.  There was 
no edema or excessive warmth to the joint.  There was some 
peripatellar pain with manipulations.  The veteran seemed to 
be a little more tender medially but no crepitance was 
palpable.  

The VA examiner noted that there was normal ligamentous 
stability.  His extension was full to 0 degrees, and flexion 
was from 0 degrees to 120 degrees.  

The examiner noted that x-ray studies showed that there was 
no effusion, joint space was preserved, and there was slight 
calcification of the medial collateral ligament.  The VA 
examiner diagnosed with left knee ligamentous calcification 
and arthralgia.  

The veteran had an x-ray study of his left knee done in 
December 2003 that revealed no evidence of fracture, 
dislocation or bony abnormality.  The x-ray studies showed 
that there was no evidence of fracture or joint effusion and 
that the joint space was well preserved.  The x-ray studies 
did reveal that there was slight linear calcification in the 
medial collateral ligament.  

The veteran submitted an exercise log from his rehabilitation 
center that noted satisfactory completion of assigned 
exercises in December 2004 and January 2005.  This apparently 
was approved by VA on a fee basis.  

The medical evidence in this case provides no basis for the 
assignment of a compensable rating for the service-connected 
left knee injury residuals due to recurrent subluxation or 
lateral instability as addressed by Diagnostic Code 5257.  

However, the service-connected left knee injury warrants the 
assignment of a 10 percent under the provisions of Diagnostic 
Code 5260.  The recent examination reported normal stability 
and motion from 0 to 120 degrees, but findings of favoring of 
the left leg on ambulation, peripatellar pain on 
manipulation, calcification in the medial collateral ligament 
and arthralgia were also noted.  

Given the veteran's current complaints of pain on use, the 
Board finds that the service-connected left knee disability 
is manifested by a level of functional loss due to pain that 
more nearly approximates that of a flexion limited to 45 
degrees in this case.  

VA must consider the effect of pain and weakness when rating 
a service-connected disability on the basis of limitation of 
range of motion.  DeLuca, supra.  Functional loss due to pain 
or weakness must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  See 38 
C.F.R. § 4.40.  

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are 
to be considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  

Given the veteran's description of his symptoms and the 
recent findings, the Board finds that a 10 percent rating but 
not higher may be applied in this case.   


ORDER

An increased rating of 10 percent, but not more for the 
service-connected residuals of a left knee injury is granted, 
subject to the regulations controlling disbursement of VA 
monetary benefits.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


